Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Abu Lebdeh et al., (hereinafter Abu Lebdeh) U.S. Pub. No. 2020/0162323. 

As to claim 1, Abu Lebdeh teaches the invention as claimed, including a system comprising: 
a processor; 
a memory comprising instructions for a conductor service and a valet service that, when executed by the processor, cause the processor to perform operations (fig. 1) comprising 
receiving, by the conductor service, from an orchestrator, a virtual network function homing request (par. 0008, 0012, 0049, 0064), 
performing, by the conductor service, a capacity check for each candidate site of a plurality of sites, wherein the plurality of sites are configured in accordance with a local and geo-redundancy model for virtual network function placement within a cloud computing environment (par. 0008, 0015-0016, 0070, 0075, 0123, 0143), 
selecting, by the conductor service, a target site having a capacity needed to accommodate the virtual network function homing request (par. 0123, 0140-0141, 0147 -upon determining that other active VNFM of a same type having enough capacity to manage VNFs assigned to the randomly selected active VNFM while satisfying delay constraints), 
identifying, by the conductor service, the target site to the orchestrator (par. 0012-0016, 0068, 0143 -identifying the optimal number and placement of the VNFMs from an operational cost perspective), 
receiving, by the valet service, from the orchestrator, a virtual network function placement request, wherein the virtual network function placement request identifies the target site and a number of virtual network functions to be instantiated at the target site (par. 0008, 0015-0016, 0134-0137, 0140-0141), 
determining, by the valet service, placement for the number of virtual network functions within the target site (par. 0006, abstract, par. 0012, 0017, 0134-0138 -determining a number of VNFMs for the NFV system, determining a type for each VNFM, determining a placement for each VNFM over distributed NFVI-PoPs), and 
notifying, by the valet service, the orchestrator of the placement for the number of virtual network functions within the target site (par. 0012, 0092-0093, 0134 -assigning the VNF instances to the VNFMs according to the current VNFMs placement solution and activating the VNFMs). 


As to claim 2, Abu Lebdeh teaches the invention as claimed, including the system of claim 1, wherein the local and geo-redundancy model for virtual network function placement within the cloud computing environment comprises a cloud utilization value of at least 37.5% with a site availability value of at least 99.999% and a virtual machine availability of at least 99.999% (par. 0173-0174, 0182-0184, 0186). 

As to claim 3, Abu Lebdeh teaches the invention as claimed, including the system of claim 1, wherein the local and geo-redundancy model for virtual network function placement within the cloud computing environment comprises a cloud utilization value of at least 66% with a site availability value of at least 99.999% and a virtual machine availability of at least 99.999% (par. 0173-0174, 0182-0184, 0186). 

As to claim 4, Abu Lebdeh teaches the invention as claimed, including the system of claim 1, wherein the local and geo-redundancy model for virtual network function placement within the cloud computing environment comprises a cloud utilization value of at least 75% with a site availability value of at least 99.999% and a virtual machine availability of at least 99.999% (par. 0173-0174, 0182-0184, 0186). 

As to claim 5, Abu Lebdeh teaches the invention as claimed, including the system of claim 1, wherein the virtual network function placement request comprises an orchestration template (par. 0004, 0209). 

As to claim 7, Abu Lebdeh teaches the invention as claimed, including the system of claim 1, wherein the plurality of sites configured in accordance with the local and geo-redundancy model for application placement within the cloud computing environment also provides low latency (par. 0048, 0051, 0055). 

Claims 8-12, 14-20 have similar limitations as claims 1-5 and 7; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6,13 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Abu Lebdeh et al., (hereinafter Abu Lebdeh) U.S. Pub. No. 2020/0162323, in view of Sood et al., U.S. Pub. No. 2020/0366493. 

As to claims 6, 13 , Abu Lebdeh teaches the invention as claimed, including the system of claim 5; however, Abu Lebdeh does not explicitly teach wherein the orchestration template comprises an OPENSTACK HOT. Sood teaches wherein the orchestration template comprises an OPENSTACK HOT (par. 0039, 0069-0070).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claim invention was made to combine the teaching of Abu Lebdeh and Sood to provide an effective system for distributing orchestration of network services using security authentication for networks using NFV (Sood, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444